BIRCH, J.
On the third day of September, 1839, William Holland became the purchaser of certain school lands, in township fifty-two of range eighteen, in Chariton county, for the sum of nine hundred and one dollars and sixty cents, and executed his bond to the county for the benefit of the inhabitants of the township accordingly. Ho question is made but that the sale was regular and valid, or that Holland is in any manner discharged from his liability, except thatj by an act of the General Assembly, approved February 5,1847, the County Court was “authorized and required to make an order rescinding the contract,” and thereupon to cause the bond of Holland to be canceled, and to charge no interest against him after the 3rd day of September, 1844. The County Court having conformed its action to the legislative direction, the relator, who is the school commissioner for the township, filed his petition in the Circuit Court, praying such proceedings as might compel the payment of the interest due and accruing upon said bond. The Circuit Court having accordingly awarded a conditional mdndamus, and the County Court having *81replied, and relied upon the statutory enactments alluded to, the question, comes fairly enough before us upon the decision of the Circuit Court, overruling the relator’s demurrer to the defendant’s answer.
Regarding the legislative authority to authorize the sale of these lands, as falling within the doctrine of stare desiste, the proposition before us resolves itself into the simple inquiry, whether having dono so, and the land having been sold accordingly, its agency did not therefore cease and determine ? In this proposition wilt of course be involved the pre iminary inquiry as to the character under which the State had jurisdiction of the question. Whether in virtue of its sovereignty as grantee, or as a mere intermediate fiduciary, or trustee of an express trust.
The language of the grant, it being the first of five propositions, which were submitted to Congress and accepted by the State, as an equivalent for suspending the power of taxing the public lands for five years, and certain military lands for three years, is in these words :
“First. That section numbered sixteen in every township, and when such . section has been sold or otherwise disposed of, other lands equivalent thereto, and as contiguous as may be, shall bo granted to the State, for the use of the inhabitants of such township for the use of schools.”
Whilst it is conceded that the general government granted these lands, as well as others, for the equivalent allude-a to, yet for wliat purpose, and as implying what duties, they were thus granted and accepted, would ¡ífeem to he clearly enough denoted in the terms of the grant itself. To remove all doubt, however, we need but to quote the language of the very next proposition, respecting- the saline lands, in these words :
“ Second. That all salt springs, not exceeding twelve, with six sections of land adjoining to each, he granted to the said State for the use of the said State,” &c.
It must he obvious from the different phraseology adopted, that whilst the State had unrestricted authority to do with the saline land money, whatever it pleased, and hence, of course, could not he considered as a trustee in relation to that, the reverse was purposely the case respecting the township school lands. They were granted to the Stale, to be sure, but distinctly as a trustee, to be dealt with “ for the use of the inhabitants,” including, of course, the children of the school townships respectively. Hence the following contemporaneous constitutional recognition of the duty, and as it seems to us, the whole duty of the Legislature, in regard to them.
“Art. 6, § I. Schools and the means of education, shall forever be encouraged in this State, and the General Assembly shall take measures to preserve from waste or damage, such lands as have been, or may hereafter be granted by the United States for the use of schools within each township in this State, and shall apply the fund which may rise from such lands, in strict conformity to the object of'the grant,” &c.
It need scarcely be said, that the law under which these lands were sold, directed the application of the interest of the purchase-money to the purposes of education in the township from whence it was derived. Having-, therefore embodied and presented the congressional, conventional and legislative provisions upon the subject, it would seem that, to combine and apply in a single paraphrase, at once, the essence of the grant, the requisitions of the Constitu-tution, the legislation which authorized the lands to be sold, and the rights and duties arising under that sale, would he to write it thus : “ The United States has granted to the State of Missouri, for the use of the inhabitants of township 52, range 18, in Chariton county, for the use of schools in said township, the annually accruing interest upon the money arising from the sale of the 10th section of land contained therein, of which the proportion to be paid yearly by William Holland, is $90 16.” The whole remaining question, therefore, is, had a subsequent Legislature of the State, even as the accredited organ of its will, the power to divest the inhabitants of that township of the rights and benefits thus secured and accruing to them, or did -not the authority of that body naturally and necessarily terminate with the sale of the land, and the remainder of the trust thenceforward devolve upon the township school authority and the courts ? It seems to ns that the question can *82admit of no other answer, than that the General Assembly was as powerless, tinder the Constitution of the United States, to impair or-'abrogate a contract thus concluded, or to interfere with rights thus vested, as -it would have been to impair the obligation of any other contract, or divest a citizen or citizens of any other right.(a)
That the case in question may or may not have been a hard one, invoking not merely proper personal sympathy and consideration, but even entitling the purchaser to the possible interposition of a court of chancery, need not of course be further speculated upon here, than as suggesting a recurrence to the judicial maxim, as old and even as honored as human nature itself, which is, that “ hard cases sometimes make bad laws.” Be this as it may, the judgment of the Circuit Court must be reversed, and tho cause remanded-for a peremptory niQiTidci'iTiuSj according to the alternate or ultimate prayer of the petition.

(a) Rontsong v. Wolff, 33 Mo. R. 174; Hope Mutual Ins. Co. v. Flynn, 38 Mo. R. 483.